DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lohr et al. (U.S. 2007/0183451) (hereinafter “Lohr”).  Lohr teaches all of the limitations of the specified claims with the reasoning that follows.
1, “a method of providing feedback from a plurality of base stations of a single frequency network to a user equipment device to indicate if a data transmission has been received successfully, wherein the base stations each transmit in the event of a successful receipt of the data transmission a positive acknowledgement using a first feedback resource and in the event of an unsuccessful receipt of the data transmission transmit a negative acknowledgement using a second feedback resource, the first and the second feedback resources being mutually orthogonal, the first and second feedback resources being common to the plurality of base stations” is anticipated by the Node B 204 and Node B 205 (plurality of base stations) that that are in simultaneous communication with UE 103 (user equipment device) as shown in Figure 3, where an ACK (positive acknowledgement) is transmitted from a Node B to the mobile terminal in the event of a packet being successfully received, while a NACK (negative acknowledgement) is transmitted from a Node B to the mobile terminal in the event of a packet not being successfully received as shown in Figure 13, steps 1303-1307; where ACK/NACK feedback messaging may utilize different orthogonal spreading codes (common feedback resources) as spoken of on page 7, paragraph [0089].
Regarding claim 2, “wherein the first and second feedback resources are orthogonal code sequences” is anticipated by the ACK/NACK feedback messaging that may utilize different orthogonal spreading codes (common feedback resources) as spoken of on page 7, paragraph [0089].
Regarding claim 3, “wherein the code sequences each have a bit length equal to at least twice a number of user equipment devices transmitting data in the single 
Regarding claim 4, “wherein the first and second feedback resources are different time or frequency resources” is anticipated by the feedback messaging (time resource) indicating a retransmission after a second time interval that may be signaled using an orthogonal spreading code as spoken of on page 7, paragraph [0089].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohr in view of You et al. (U.S. 2015/0249972) (hereinafter “You”).
Regarding claim 5, Lohr teaches claim 4 as described above.  Lohr does not explicitly teach “wherein a null transmission is transmitted by a base station in the feedback resource not used to transmit a feedback message”.
However, You teaches a system and method for transmitting control information between a base station and user equipment in a cellular communication environment, where an unused null subcarrier component of an OFDM symbol is mapped to a carrier frequency during an OFDM signal generation process as spoken of on page 6, paragraph [0060], lines 12-21.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the null transmission of You to the system of Lohr in order to provide a more standardized messaging system that utilizes a standardized message format including components usable for data when needed or null transmission when not needed.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohr in view of Toskala et al. (U.S. 2003/0152031) (hereinafter “Toskala”).
Regarding claim 6, Lohr teaches the Node B 204 and Node B 205 (plurality of base stations) that that are in simultaneous communication with UE 103 (user equipment device) as shown in Figure 3, where an ACK (positive acknowledgement) is 
While Lohr also teaches the mobile terminal that receives a feedback message from the Node B and determines (analyzes) the type of feedback message (i.e. an ACK, NACK, or NACK-H) as shown in steps 1308-1312 of Figure 13, Lohr does not explicitly teach “only if no such positive acknowledgement feedback message is received to analyze the received feedback messages to determine whether a negative acknowledgement of receipt has been received”.
However, Toskala teaches a system and method for packet retransmission in a soft handover environment, where a mobile station makes a determination as to whether an acknowledgement (positive) has not yet been received from any base station prior to determining whether any negative acknowledgements have been received from any of the base stations as shown in steps 40 and 70 of Figure 1 and spoken of on pages 2-3, paragraph [0021].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the acknowledgement detection of Toskala to the system of Lohr in order to provide more flexibility in the packet retransmission process by selectively analyzing feedback to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467